                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DG/SSS/GMM                                          271 Cadman Plaza East
F. #2016R02185                                      Brooklyn, New York 11201



                                                    November 26, 2019

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
Brooklyn, NY 11201

               Re:    United States v. Donville Inniss
                      Criminal Docket No. 18-134 (S-2)(KAM)

Dear Judge Matsumoto:

                The government respectfully submits this letter in response to the Court’s
September 11, 2019 Memorandum and Order (the “Order”) granting the government’s motion to
take a Rule 15 deposition of a witness (the “Witness”) who is located in Barbados. (Dkt. No.
70). 1 In the Order, the Court ordered the parties to meet and confer with regard to a proposed
date and means for the deposition, and to file a proposed order regarding the deposition. (Id. at
7). The government has endeavored to secure the Witness’s attendance at a deposition but, to
date, has not been able to do so. In the event that circumstances change such that the authorized




       1
         To protect the Witness’s privacy, the government redacted the Witness’s name in its
filings on the public docket. (Dkt. Nos. 62, 67, 69). The Court also did not include the
Witness’s name in its Order. (Dkt. No. 70 at 1, n.1).
deposition can proceed, the government will promptly notify the Court and submit a proposed
order for the Court’s consideration.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:       /s/
                                                  David Gopstein
                                                  Sylvia Shweder
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6153/6092

                                                  ROBERT A. ZINK
                                                  Chief, Fraud Section
                                                  Criminal Division
                                                  U.S. Department of Justice

                                           By:     /s/
                                                  Gerald M. Moody, Jr.
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  (202) 616-4988


cc:    Anthony Ricco, Esq., and Steven Legon, Esq. (by ECF)




                                              2
